Title: To John Adams from Ward Nicholas Boylston, 12 May 1822
From: Boylston, Ward Nicholas
To: Adams, John


				
					My Dear Cousin
					Sunday Evg 12th May 1822 (Princeton)
				
				Nothing but an absolute impossibility prevented my seeing you at Quincy before I we came to this place—I was obliged to Employ every moment for a fortnight before I set out in settleing some very important pecuniary demands, wch. the death of any one of the parties (of which there were 6 in number), would have defer’d a close untill after my Death—I had agencys & attornies to attend to, in preparing Documents & Instructions—and some were left to be closed after I came here—and not untill last Evening that I could say I was freed of Lawyers, attornies &c—In the meantime I have been obliged to build a Barn of 38 by 45 for one of my Tenants, wch. I raised the 3d Instant and at sunset last Evening was coverd & shingled ready to receive his cattle & Hay—my farming concerns also press by the advance of the season—those work’s I shall finish or put in such a state of being pursued, as to leave me so much time as to permit me to make you a visit the last of this month, or 1st of next—In the meantime I hope my friend & neighbour Mrs Curtis has been able to fullfill my request, by sending you some further supplies of Fish of the kinds you so much esteem—it is always the highest gratification both to Mrs B & myself when we can do, or present you with any thing that may prove acceptable—Miss Farnham has arrived, & commenced her School—Mrs B & myself waited upon & took her round the Town, by way of seeing a little of the Country about us—and as her engagements are so constant, it will not allow us to have so much of her Company as we wish.—She dined wth us to day the only vacation day she has in the week—we think her a very amiable young Lady and deserveing of a much greater reward for her talents & time than we fear she derives from the establishment that has been recommended by Mr. Clarke—every thing that either Mrs B or my own exertions can do; will be devoted to make her sejour here advantageous & agreable.My eyes have been so heavily taxed for the last month, that I can now hardly discern after writing a few minutes, what I have written—it was my Intention before I took up pen to have given you Extracts of a Long Letter I recd by last mail from my old Friend Dr Nicholls—I must beg your indulgence to the next mail—I dont recollect if I ever told you he is very much with the Duke of Sussex—from him I suppose he rec’d the Information, that so far from George the 4th intending to marry—his Physicians have given their opinion, that his present complaints are Dropsical, and his successor the Duke of York is so Lethargic as scarcely to be kept awake—and strong apprehensions that his Life is of but short duration—I see by the Public news papers that the peace of Europe is likely to be broken by a Sanguinary warfare between Christians & Infidels—if it confined to that part of Europe (as I feel no very strong attachment to Musselmen,) I shall not be sorry to see them driven across the Bosphorus—but how a little matter a great Fire kindleth—we have often seen—“but give peace our time o’ Lord we beseech thee” is my prayer—& I know is always sincerely yours—Mrs Boylston desires her affectionate respects to you & regards to be united to mine to the Ladies of your Family—also to Judge AdamsI leave this open to add, if I can before the Post passes thro’ the town—Mr Packard who preached here for Mr Clarke & dined with us & requests me to make his respectfull Compliments to you—With respect to the Season here, we are much more forward than last year, & at present every thing looks promising—a little rain however is desireable—My Farm House is finishing as fast as the Labours of 4 Carpenters & 2 Bricklayers can expedite—It wou’d  afford me sincere comfort to hear from you with the confirmation of my hopes that you continue as well as when last I had the happiness of seeing you—Accept the fervent affections / of your affectionate Cousin
				
					Ward Nichs Boylston
				
				
			